Citation Nr: 0127299	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  94-25 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increased disability evaluation for 
residuals of a gunshot wound to the left thigh, currently 
evaluated as 20 percent disabling.

2. Entitlement to an increased disability evaluation for 
residuals of a gunshot wound, multiple scars of the right 
forearm with retained foreign bodies, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to April 
1954.

This matter returned to the Board of Veterans' Appeals 
(Board) following remand dated in October 1998.  The 
requested development has been completed to the extent 
possible and the case has been returned for appellate review.  
This appeal originates from a decision dated in June 1991 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  In February 2001, the RO granted 
service connection for right ulnar neuropathy secondary to 
the residuals of a gunshot wound of the right forearm, for 
left knee strain secondary to residuals of a gunshot wound of 
the left thigh, and for a total disability evaluation for 
compensation purposes based upon individual unemployability.  
Accordingly, the issues remaining on appeal are as listed on 
the title page.

The Board further notes that in August 1997, a hearing was 
held before a Member of the Board sitting at the RO.  A 
transcript of that hearing is on file.  The Member who 
conducted that hearing is no longer employed at the Board.  
In September 2001, the veteran and his representative were 
provided the opportunity to offer testimony before another 
Member of the Board and given 30 days to respond.  The 
veteran was notified that if he failed to respond within the 
allotted time, it would be assumed he does not want another 
hearing.  No response has been received from the veteran or 
his representative regarding an additional hearing before a 
Member of the Board.  In the absence of such a response, this 
case is deemed to be ready for appellate consideration.



FINDINGS OF FACT

1. The veteran's residuals of a gunshot wound of the left 
thigh are manifested by pain and tenderness, weakness of 
adduction and weakness of the left knee extensor group 
(quadriceps).

2. Recent evidence of record reveals that there was moderate 
muscle damage to Muscle Group XIV and Muscle Group XV, 
with slight damage to Muscle Group XVIII.  This equates to 
moderately severe muscle damage to Muscle Group XIV.

3. The veteran's residuals of a gunshot wound, multiple scars 
of the right forearm with retained foreign bodies are 
manifested by tenderness and are not shown to be 
productive of any additional functional impairment.  
Significant muscle damage has not been demonstrated.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation of 30 percent, 
but no more, for residuals of a penetrating gunshot wound, 
left thigh with retained foreign bodies are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.56, Diagnostic Codes 5314, 5315, 
5318 (2001).

2. The criteria for a disability evaluation in excess of 10 
percent for residuals of a gunshot wound, multiple scars 
of the right forearm with retained foreign bodies are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7804 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  Pertinent 
regulations which implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  Except as otherwise 
provided, those regulations also are effective November 9, 
2001.

In this case, the Board finds that the requirements of the 
new law have essentially been satisfied.  In this regard, the 
Board notes that by virtue of the March 1992 statement of the 
case and the supplemental statements of the case issued in 
December 1992, November 1993, May 1994, May 1996, July 1996 
and April 2001, the veteran and his representative have been 
advised of the laws and regulations governing his claims, and 
thus, have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claims.  Moreover, VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim primarily by requesting medical records from the 
treatment providers indicated by the veteran.  In fact, it 
appears that all evidence identified by the veteran as 
relative to these claims has been obtained and associated 
with the claims file.  Also, the veteran was afforded the 
opportunity to offer testimony before a Member of the Board 
in August 1997.  Furthermore, he was afforded multiple VA 
examinations including those in April and November 2000, 
pursuant to the remand dated in October 1998.  In view of the 
foregoing, the Board concludes that adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, these 
claims are ready to be considered on their merits.  

Background

The record reflects that the RO granted service connection 
for gunshot wounds, penetrating, left thigh with retained 
foreign bodies and moderate muscle damage, Group XV, rated 10 
percent disabling, and for gunshot wounds, multiple scars, 
right forearm with minute retained foreign bodies, rated 
noncompensably disabling, both effective from April 3, 1954 
in January 1955.  The rating board noted that in July 1953 
the veteran sustained a gunshot wound of the left leg and a 
lacerating wound of the right arm with no artery or nerve 
involvement.  The wounds were debrided and the veteran 
returned to duty in August 1953.  On service separation 
examination in April 1954, no functional impairment was 
identified with respect to the veteran's gunshot residuals.  
On VA surgical examination in December 1954, scars were noted 
over the left thigh and right forearm with small foreign 
bodies in the soft tissue on x-ray examination.  The examiner 
noted that there was no gross disturbance of motion in the 
right forearm so far as flexion, extension, supination, and 
pronation or grip were concerned.  The scar over the left 
thigh was well-healed and there was no noticeable loss of 
strength in the thigh or diminution in the range of motion of 
the knee or hip.  Slight tenderness was noted on the inner 
aspect of the superior side of the left knee.  On orthopedic 
examination, findings were similar to include the comment 
that the scar over the left thigh was slightly adherent with 
"a little loss of tissue."  However, the general medical 
examiner further noted that there was no joint involvement 
and no restriction of motion.

In July 1993, a VA examination was conducted in conjunction 
with the current pending appeal.  The veteran reported 
difficulties with his right hand and right forearm consisting 
of weakness and paresthesia as well as some difficulty with 
his left thigh.  On physical examination, scars were noted 
over the right forearm including those consistent with the 
site of a previous ulnar nerve transplant surgery.  The 
veteran demonstrated full use of the elbow although an ulnar 
deviation of the right little finger and loss of mild 
lumbrical (muscle) function of the right hand digits was 
noted.  The examiner estimated an approximate 10 percent 
decrease in grip strength in the right hand compared to the 
left.  A 3-inch linear scar was noted on the inner aspect of 
the left thigh with some diminished sensation in the area 
adjacent to the scar.  No loss of function in the left thigh 
was identified.  The impression included residuals, shell 
fragment wound of the right forearm and left thigh with 
retained metallic fragments and right ulnar nerve 
dysfunction; status post operative procedure with resultant 
scar and motor and sensory deficits referable to the right 
hand.

In December 1993, the veteran offered testimony at a hearing 
before a Hearing Officer at the RO.  He testified that his 
right arm was numb and that he had no strength in it.  He 
indicated that it was his belief that the disability was 
becoming worse over time.  He further stated that his left 
thigh constantly ached and that he used a brace because the 
leg was not stable.

On VA examination in December 1994, left hip and knee range 
of motion was full although a slight decrease in muscle 
strength of the left hip flexor, quadriceps and hamstrings, 
measured as 4/5, was found.  There was atrophy of the left 
leg, especially the quadriceps muscle and a healed scar was 
noted over the left anterior medial thigh.  The veteran had 
an antalgic gait with a left-sided lurch and recurvatum at 
the knee as well as decreased ankle motion on the left side.  
The impression noted low back pain secondary to left leg 
weakness and gait abnormalities resulting from a gunshot 
wound while in the military.

In January 1996, the RO increased the ratings for residuals 
of a gunshot wound, penetrating, left thigh with retained 
foreign bodies, Muscle Group XV to the 20 percent level and 
for residuals of a gunshot wound, multiple scars, right 
forearm with retained foreign bodies to the 10 percent level.  
Both ratings were assigned effective from August 27, 1990, 
the date of the veteran's claim for an increase.

In February 1996, the veteran underwent VA orthopedic and 
neurologic examinations.  On orthopedic examination, the 
veteran's gait without his metal hinged left knee support was 
considered to be slow and hesitant; however, he was able to 
complete a full deep knee bend.  An operative scar was noted 
over the flexor aspect of his right forearm which marked the 
site of the ulnar nerve transposition.  There was diminished 
sensation and impaired grip strength.  There was a scar noted 
over the inner aspect of the left thigh and the left thigh 
range of motion while supine was limited to 45 degrees.  
However, the examiner commented that this limitation might, 
in part, be voluntary.  No left knee abnormalities were noted 
although diminished sensation was found in the left medial 
aspect of the left leg.  On x-ray examination, the soft 
tissues of the left thigh and right forearm were significant 
for multiple metallic densities which were unchanged when 
compared to previous radiographs.  The examiner further 
commented that it was difficult to separate the functional 
aspect of the veteran's disability from the underlying 
organic defect.  

On neurological examination, the veteran reported complaints 
of pain and numbness in his right hand as well as difficulty 
in holding objects in that hand.  He also noted complaints of 
sustained weakness in the left leg.  On examination, the 
findings were deemed to be consistent with decreased 
interosseus muscle size and significant weakness in the 
abductor pollicis brevis and interosseus.  There was 
decreased sensation in the ulnar distribution and there was 
significant giveaway weakness in the left lower extremity 
with footdrop.  Muscle strength was slightly diminished at 
4/5 and -5/5.  The assessment included left sciatic nerve 
injury and status post right ulnar neuropathy secondary to 
gunshot, worse after ulnar nerve surgery at the right elbow.

VA outpatient treatment reports received by the RO in August 
1999, covering the period from 1988 to 1999 reflect treatment 
for numerous disorders including treatment for complaints of 
right forearm and left thigh pain.  Various diagnoses were 
reported including right ulnar neuropathy and possible 
entrapment of the left median nerve.

In April 2000, a VA orthopedic examination was conducted.  
The veteran reiterated the history of his injuries and noted 
that since service, he has had increasing symptoms of pain 
and weakness in the right arm and left leg.  On physical 
examination, the veteran's gait was considered to be 
asymmetric and antalgic in nature.  He was unable to heel/toe 
walk or complete a deep knee bend.  His right thigh measured 
43 cms. and his left thigh measured 40 cms.  There was 
tenderness over the quadriceps insertion of the left thigh 
and hip flexion was to 120 degrees with medial and lateral 
rotation to 45 degrees.  On manual muscle testing, there was 
slight weakness on the left, measured as 4/5, proximally to 
distally.  Sensation was noted to be decreased from the L3, 
L4, L5 and S1 dermatomes.  Examination of the right forearm 
revealed several "patchy" scars throughout the upper limb.  
Right shoulder abduction was to 180 degrees with elbow 
flexion to 150 degrees.  Manual muscle testing revealed 
slight to moderate weakness in the right deltoid and triceps 
with slight weakness in the biceps, wrist extension and 
intrinsic muscles.  Sensation was noted to be decreased at 
the C6, C7, C8 and T1 distribution.  The impression was left 
thigh with retained foreign bodies, atrophy and residual pain 
and weakness and right forearm with residual tenderness and 
weakness.

On neurological examination, the VA examiner commented that 
the veteran presented a clear clinical diagnosis of ulnar 
neuropathy, most likely at the elbow as well as carpal tunnel 
syndrome on the right.  The examiner further concluded that 
it was at least as likely as not that the ulnar neuropathy on 
the right is the result of the gunshot wound to the right 
forearm. 

In a June 2000 addendum to the April 2000 VA examination 
report, the examiner indicated that the residual dysfunction 
from the gunshot wound to the left thigh was moderately 
severe.  It was further noted that the residual dysfunction 
in the right forearm was also moderately severe in nature.

In November 2000, the veteran again underwent VA orthopedic 
examination in an effort to detail the nature and extent of 
disability attributable to the right forearm and left thigh 
injuries.  The examiner was requested to respond to the 
following questions:

1. Which specific muscle groups are involved with the 
left thigh injury?

2. Which specific muscle groups are affected by the 
right forearm injury?

3. Rationale for muscle injury of the right forearm if 
injuries were superficial as per initial report.

The examiner responded:

Question number one is addressed as follows:  
Examination of the left thigh is performed.  An 
approximate 3-1/2 inch long wound is observed on the 
anterior medial aspect of the left thigh.  It involves 
the quadriceps femoris of the left thigh and possibly 
the sartorius muscle.  The quadriceps, probably rectus 
femoris, is more involved than the rest.  Because of the 
location of the injury, some of the adductor muscles are 
probably involved as well.  Regarding his neurological 
examination of the left thigh, no significant deep nerve 
injury seems possible.  It is, nevertheless, likely that 
the medial cutaneous nerve of the thigh is involved.  In 
fact, the patient does have significant numbness in a 
distribution consistent with injury to a superficial 
cutaneous thigh nerve such as this one.

Manual muscle strength testing is performed for the left 
leg.  The patient [veteran] has significant weakness 
with adduction of the left leg when compared to the 
right.  Furthermore, he has weakness of the left 
extensor muscle group (quadriceps).  Some weakness of 
the hip flexion on the left is also observed but cannot 
be explained by the patient's injuries.

Upon examination of stance and gait, difficulty with 
knee extension seems to be present.  The patient is 
unable to stand from squat without using his upper 
extremities due to quadriceps weakness on the left.  
Furthermore, his knee, as per patient's old report, 
gives out on him on the left side, and in fact, he does 
wear a left knee brace for added stability.  Some 
moderate patellar laxity is noted, and this could 
definitely be related to quadriceps tendon laxity as 
well.  Regarding his muscle stretch reflexes, there are 
no significant changes observed for the left leg when 
compared to the right.  No tremor, fasciculations, or 
fibrillations are noted for the left leg.

Question number two is addressed as follows:  Regarding 
the specific muscle groups affected by the right forearm 
injury, the patient is unable to fully abduct his fifth 
digit on the right.  His intrinsic muscle strength of 
the right hand appears to be diminished as well.  Ulnar 
deviation is extremely weak on the right upper 
extremity.  All of these findings are more consistent 
with a neurological injury of the ulnar nerve on the 
right side rather than a specific muscle group deficit.  
In fact, when a detailed neurological examination of the 
right upper extremity is performed, there is decreased 
sensation in an ulnar distribution of the right hand.

Question number three is addressed as follows:  In 
regards to the rationale for the muscle injury of the 
forearm, which is not consistent with a superficial 
injury to the right forearm, I believe the explanation 
for this is that, in fact, he does not have a muscle 
injury but rather a right ulnar nerve injury affecting 
several muscle groups of the right forearm and hand.  At 
this point, the C-file is reviewed and nerve conduction 
studies have been performed in the past, which have 
confirmed a right ulnar nerve conduction abnormality 
compared to the left side.

Assessment:  Veteran's three volume C-file is reviewed 
in detail.  After careful examination of the patient as 
described above and review of the file, it is this 
examiner's belief that the patient has two clear and 
separate injuries as follows:

1. Left thigh injury which appears to have affected the 
superficial cutaneous nerve of the thigh as well as 
the quadriceps and adductor muscle group.
2. The right ulnar nerve at the forearm.

The examiner further commented that there was agreement with 
the findings noted on VA examination in April 2000.  In 
addition, it was noted that during flare up of symptoms, the 
physical findings of this examination could be significantly 
altered but that quantification of such changes would require 
examination during a flare up.


Analysis

Initially, as noted in part above, in February 2001, the RO, 
based upon the findings noted on VA examination in November 
2000, granted service connection for right ulnar neuropathy, 
residuals of shrapnel wound to the forearm, cutaneous nerve 
damage, left thigh, residuals of gunshot wound, and for a 
left knee strain secondary to the left thigh disability.  
These disorders have all been assigned separate evaluations.

Left Thigh Disability

In rating a disability from fragmentation or other wound 
injuries, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  38 C.F.R. 
§ 4.72.  The whole track of the missile should be envisaged 
in its passage through skin, muscle, and fascial planes.  Any 
bone or nerve involvement inevitably resulting from the 
course of the missile should be considered.  38 C.F.R. 
§ 4.49.  For residuals of wounds not chiefly characterized by 
amputation, ankylosis, or limitation of motion, the most 
obvious feature of the disability is the scar which should be 
examined to determine if it is painful, inflamed or keloid, 
adherent, or interferes with the normal motion of the joint 
involved.  The effects of bone or muscle loss, or muscle 
hernia, or lesion of a peripheral nerve, should also be 
considered.  38 C.F.R. § 4.48.

Under the principles of combined ratings now in the place, 
for compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2001).

Under the old criteria, muscle injuries in the same 
anatomical region, i.e., pelvic girdle and thigh, the rating 
will not be combined, but instead, the rating for the major 
group affected will be elevated from moderate to moderately 
severe, or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  38 C.F.R. § 4.55 (1996).  As discussed below, 
there has been a change in the regulations which does not 
affect this case, as there is no particular liberalization.

The veteran's residuals of a gunshot wound of the left thigh 
have been evaluated as 20 percent disabling under Diagnostic 
Code 5315, for a single disability involving Muscle Group XV 
(affecting adduction of the hip including the mesial thigh 
group, adductor longus, adductor brevis, adductor magnus and 
gracilis) and under Diagnostic Code 5318 for involvement of 
Muscle Group XVIII (affecting rotation and stabilization of 
the hip and pelvic girdle including pyriformis, gemellus, 
obturator and quadratus femoris).  Under either diagnostic 
code, a noncompensable evaluation is warranted for slight 
disability, a 10 percent evaluation is warranted for moderate 
disability, a 20 percent rating is warranted for moderately 
severe disability and a 30 percent evaluation is warranted 
for severe disability.  38 C.F.R. § 4.73, Diagnostic Codes 
5315, 5318.

Under Diagnostic Code 5314, injury to Muscle Group XIV, the 
anterior thigh group, is rated noncompensably disabling where 
slight, 10 percent disabling where moderate, 30 percent where 
moderately severe disabling, and 40 percent disabling where 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5314.

The Board notes that by regulatory amendment effective July 
3, 1997, changes were made to the schedular criteria for 
evaluation of muscle injuries, as set forth in 38 C.F.R. 
§ 4.56.  See 62 Fed. Reg. 30235 (1997).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  As noted, after careful review of the 
changes implemented in July 1997, which essentially consist 
of updated terminology, the undersigned concludes that 
neither version of the applicable Diagnostic Codes is more 
favorable to the veteran and as such, the amended version 
will be applied.

Pursuant to Codes 5314, 5315, and 5318, slight disability of 
the muscles is presented by a simple wound of muscle without 
debridement or infection.  Medical records would reflect a 
superficial wound with brief treatment and return to duty.  
Slight disability would also include healing with good 
functional results, with no cardinal signs or symptoms of 
muscle disability.  Objective findings would include a 
minimum scar, with no evidence of fascial defect, atrophy, or 
impaired tonus, and with no retained metallic fragments.  38 
C.F.R. § 4.56(d)(1).

A moderate disability of the muscles is presented by through 
and through or deep penetrating wounds of short track by a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, with residuals of 
debridement, or prolonged infection.  The history of a 
moderate muscle disability includes service department record 
of in-service treatment for the wound, a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include small or linear entrance and (if present) exit scars 
which indicate a short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. 38 
C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is presented by 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The history of a moderately 
severe muscle disability includes service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of the wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirement.  
Objective findings include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

A severe disability of the muscles is presented by through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
of severe muscle injuries includes service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive 
effect of the missile.
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering 
in an area where bone is normal protected by muscle.
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D) Visible or measure atrophy
(E) Adaptive contraction of an opposing group of 
muscles.
(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus 
in wounds of the shoulder girdle.
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56.

Under the principles set forth in 38 C.F.R. § 4.55, as set 
forth above, the Board concludes that there is a basis for a 
30 percent rating, but no more, for the missile injury to the 
left thigh.  The current 20 percent evaluation is based on a 
moderately severe rating, apparently as a result of moderate 
muscle damage to each Muscle Group XV and XVIII, elevated to 
moderately severe damage.  This is appropriate combination; a 
higher rating is not for application under these provisions.

As a result of the most recent examination, however, there 
appears a basis for a higher rating.  As a result of being 
asked which muscle groups, there is a detailed description in 
the most recent examination, not heretofore available.  There 
is now evidence of injury to an additional Muscle Group.  The 
description of injury now suggests that Muscle Group XIV was 
injured, apparently more so than Muscle Group XVIII.  The 
injury to Muscle Group XIV, however, is no more moderate.  
There is, however, under the principles of 38 C.F.R. § 4.55, 
a basis for a 30 percent rating for moderately severe injury 
to the "major" muscle group.  That group is XIV as it 
provides for a higher rating for moderately severe impairment 
than the other groups involved.  Again, however, as noted, 
there is no evidence of criteria warranting severe 
impairment.

In addition, it appears that only slight damage was actually 
done to Muscle Group XVIII.  Only very minor damage to any of 
the muscles of that group is detailed on the most recent 
examination.  Thus, there is no basis for additional 
elevation or a separate rating as a result of an injury to 
that group.  In that regard, the Board notes that the 
veteran's gunshot wound of the left thigh, while indicated to 
be penetrating in nature, was not a through and through wound 
and there was no indication of any artery or nerve 
involvement.  Furthermore, the evidence of record does not 
reflect that the veteran's injury was due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring or other 
indicia of severe muscle impairment.  

Moreover, the evidence has demonstrated that the veteran's 
left lower extremity disability has been primarily manifested 
by left knee impairment, with alteration of his gait and 
frequent give-way symptoms requiring the use of a brace.  As 
noted above, service connection was granted for the left knee 
disability in February 2001.  Furthermore, the VA examiner in 
November 2000 indicated that deep nerve involvement in the 
left thigh was unlikely, although it was likely that the 
medial cutaneous nerve was involved.  Again, as with the left 
knee disability, service connection for medial cutaneous 
nerve impairment was granted in February 2001.  Thus, higher 
or separate ratings are not for consideration as part of this 
appeal.

In addition, the Board notes that while the left thigh scar 
was noted to be slightly adherent with " a little loss of 
tissue" in December 1954, subsequent examinations over the 
years have consistently described the scar as non-tender and 
non-adherent with no loss of underlying tissue.  Furthermore, 
the veteran has not reported any complaints with regard to 
the scar nor have any additional findings suggestive of any 
functional impairment attributable to the scar been noted.

Under these circumstances, the Board must conclude that an 
increased schedular evaluation, in excess of the 30 percent 
granted herein, for the left thigh disability is not 
warranted.  Additionally, moreover, the Board finds, as did 
the RO, that the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards.  
38 C.F.R. § 3.321(b)(1) (2001).  The record contains no 
objective evidence indicating that the veteran's residuals of 
a gunshot wound of the left thigh have markedly interfered 
with his earning capacity or employment status, or have 
necessitated frequent periods of hospitalization.  In the 
absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Right Forearm Disability

As noted above, in February 2001, the RO granted service 
connection for right ulnar neuropathy as a residual of the 
shrapnel (gunshot) wound to the right forearm.  This decision 
was based upon the findings on VA examination in November 
2000, in which the examiner indicated that the veteran does 
not have a muscle injury in the right forearm but rather a 
right ulnar nerve injury.  Accordingly, as the asserted 
muscle impairment has been found by competent medical 
authority to be a neurological disability for which service 
connection has been granted, the Board will evaluate the 
remaining disability associated with the right forearm injury 
which consists of multiple scars with retained foreign 
bodies.  

Pursuant to Diagnostic Code 7804, scars which are superficial 
and tender and painful on objective observation warrant a 10 
percent disability evaluation.  Other potentially applicable 
Codes include 7805 which provides for evaluation of scars 
based upon limitation of function of the affected part and 
Code 7803 which provides that superficial scars which are 
poorly nourished with repeated ulceration warrant a 10 
percent evaluation.  

In this case, the record reflects that the veteran has 
several "patchy" scars throughout the upper right 
extremity.  However, while the right arm was considered to be 
tender, there were no additional findings throughout the 
entire evidence of record to suggest that the scars are 
productive of any additional functional impairment such to 
support an increased disability evaluation.  In this regard, 
the Board notes that the veteran's complaints of difficulty 
with grip, overall impairment of strength and generalized 
pain are contemplated by the 30 percent rating assigned for 
the recently establish right ulnar neuropathy disability, as 
identified by the VA examiner in November 2000.

The Board further notes that the record contains no objective 
evidence indicating that the veteran's residuals of a gunshot 
wound, multiple scars, right forearm with retained foreign 
bodies, have markedly interfered with his earning capacity or 
employment status, or have necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Because the preponderance of the evidence is found to be 
against the veteran's claim for an increased rating for his 
right forearm scars, the benefit-of-the-doubt doctrine is not 
applicable.  See Veterans Claims assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991). 


ORDER

A disability evaluation of 30 percent, but no more, for 
residuals of a penetrating gunshot wound, left thigh with 
retained foreign bodies is granted subject to the law and 
regulations governing the award of monetary benefits.  

A disability evaluation in excess of 10 percent for residuals 
of a gunshot wound, multiple scars of the right forearm with 
retained foreign bodies is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

